502 Pa. 613 (1983)
467 A.2d 1127
LISA H. and Nicole H., Minors, by their Mother and Natural Guardian, Doris H., Appellants,
v.
STATE BOARD OF EDUCATION, Commonwealth of Pennsylvania, Department of Education, Robert G. Scanlon, Bucks County Intermediate Unit, George Rabb, Bensalem Township School Board, David G. Costello, Bensalem Township School District, Robert H. Hays, Thomas P. Waters, Joseph S. Stroman, William Snyder, William A. Abbott, Robert A. Carr and Susan Bernardini.
Supreme Court of Pennsylvania.
Argued October 20, 1983.
Decided December 1, 1983.
*614 Doris Applebaum, Cornwells Heights, for appellants.
Ernest N. Helling, Harrisburg; for St. Bd. of Educ.
Paul L. Stevens, Morrisville, for Bucks Co. Intermed. Unit, et al.
D. Donald Jamieson, Jeffrey Cooper, Philadelphia, for Bensalem Twnsp. Sch. Bd. and Sch. Dist., et al.
Before ROBERTS, C.J., and NIX, LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON and ZAPPALA, JJ.

ORDER
PER CURIAM.
Order affirmed.